           Case 2:16-cv-00107-RSL Document 157 Filed 08/03/20 Page 1 of 6



 1                                                   THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   CITY OF SEATTLE,                                  Case No. 2:16-CV-00107-RSL
10                     Plaintiff,                      JOINT STIPULATED MOTION AND
                                                       ORDER AMENDING ORDER SETTING
11   v.                                                TRIAL DATE AND RELATED DATES
12   MONSANTO COMPANY, et al.,
13                     Defendant.
14
                                         I.      INTRODUCTION
15
            Plaintiff City of Seattle (“Plaintiff”) and Defendants Monsanto Company, Solutia
16
     Inc., and Pharmacia LLC (collectively “Defendants”) (collectively, “Parties”), respectfully
17
     submit this Joint Motion to Amend the Second Amended Order Setting Trial Date & Related
18
     Dates (“Motion”). There is a stay currently in place which expires on July 31, 2020.
19
     Pursuant to the Court’s Order on the Parties’ Stipulated Motion to Extend Stay of Case, the
20
     Parties jointly submit this proposed Order Setting Trial and Related Dates. See Dkt. #154.
21
                                        II.     RELEVANT FACTS
22
            As pertinent to this Motion, on March 11, 2020, the Parties filed a Stipulated Motion
23
     to Stay the Case. See Dkt. #150. The stay was set to expire on April 24, 2020. The Parties
24
     agreed to propose a modification to the trial schedule once the stay was lifted. See Dkt.
25
     #150. The Parties further agreed that “the schedule they will propose will provide for
26

     AMENDED SCHEDULING ORDER - 1                                       SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                 Attorneys at Law
                                                                            1420 5th Avenue, Suite 3400
                                                                              Seattle, WA 98101-4010
                                                                             Telephone: 206.622.1711
           Case 2:16-cv-00107-RSL Document 157 Filed 08/03/20 Page 2 of 6



 1   Defendants to complete a CR 30(b)(6) deposition of the Plaintiff at least thirty days before
 2   the deadline for exchange of expert reports.” See Dkt. #150. On March 16, 2020, this Court
 3   granted the stay. See Dkt. #152.
 4          On April 22, 2020, the Parties filed a Stipulated Motion to Extend Stay of Case until
 5   July 31, 2020. See Dkt. #153. This Stipulation included the same agreement to confer and
 6   propose a schedule that “will provide for Defendants to complete a 30(b)(6) deposition of the
 7   Plaintiff at least thirty days before the deadline for exchange of expert reports.” See Dkt.
 8   #153. On April 23, 2020, this Court granted the extension of the stay. See Dkt. #154.
 9          In order to accommodate the Parties’ agreement regarding the timing between the
10   FRCP 30(b)(6) deposition of Plaintiff and the provision of expert reports, the Parties submit
11   a proposed Order which contains staggered dates for the close of fact discovery and expert
12   discovery. Additionally, based on previous experience, the Parties included additional time
13   at the end of the proposed Order Setting Trial and Related Dates to allow adequate time for
14   briefing pre-trial motions and adequate time for rulings on those motions.
15          The Parties are requesting an extended schedule for reasons that include the current
16   situation with Covid-19. The review of hard copy documents and in-person depositions are
17   likely delayed for months. The City of Seattle is transitioning to new outside counsel and
18   new counsel needs to get up to speed on this complex case. The City’s former outside
19   counsel did not provide the City with the database of documents the City had already
20   produced until the end of June. The City’s new counsel needs to become familiar with the
21   tens of thousands of documents already produced. These are some of the factors that led the
22   Parties to request the attached schedule.
23                                          III.   CONCLUSION
24          The Parties respectfully request that this Court enter the Parties proposed Order
25   Setting Trial and Related Dates filed concurrently herewith.
26

     AMENDED SCHEDULING ORDER - 2                                        SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                  Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
                                                                               Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
        Case 2:16-cv-00107-RSL Document 157 Filed 08/03/20 Page 3 of 6



 1       Dated this 31st day of July, 2020.
 2
                                              SCHWABE WILLIAMSON & WYATT
 3

 4                                            By: /s/ Jennifer L. Campbell
                                              Jennifer L. Campbell, WSBA No. 31703
 5                                            Connie Sue M. Martin, WSBA No. 26525
                                              1420 5th Avenue, Suite 3400
 6                                            Seattle, WA 98101
                                              Phone: (206) 622-1711
 7
                                              Email: jcampbell@schwabe.com
 8                                                    csmartin@schwabe.com

 9
                                              CAPES SOKOL
10                                            Adam E. Miller, Bar No. 40945
                                              (Admitted Pro Hac Vice)
11                                            Lisa N. DeBord, Bar No. 61658
12                                            (Admitted Pro Hac Vice)
                                              8182 Maryland Avenue, Fifteenth Floor
13                                            St. Louis, MO 63105
                                              Phone: 314.721.7701
14                                            Email: miller@capessokol.com
                                                     debord@capessokol.com
15
                                              KING & SPALDING LLP
16
                                              Donald F. Zimmer, CSBA No. 34371
17                                            (Admitted Pro Hac Vice)
                                              Nicholas D. Kayhan, CSBA No. 129878
18                                            (Admitted Pro Hac Vice)
                                              Megan Nishikawa, CSBA No. 271670
19                                            (Admitted Pro Hac Vice)
                                              101 Second Street, Suite 2300
20
                                              San Francisco, CA 94105
21                                            Phone: (415) 318-1200
                                              Email: FZimmer@kslaw.com
22                                                   NKayhan@kslaw.com
                                                     MNishikawa@kslaw.com
23

24

25

26

     AMENDED SCHEDULING ORDER - 3                                 SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                           Attorneys at Law
                                                                      1420 5th Avenue, Suite 3400
                                                                        Seattle, WA 98101-4010
                                                                       Telephone: 206.622.1711
        Case 2:16-cv-00107-RSL Document 157 Filed 08/03/20 Page 4 of 6



 1                                    LATHAM & WATKINS LLP
                                      Robert M. Howard, CSBA No. 145870
 2
                                      (Admitted Pro Hac Vice)
 3                                    Kelly E. Richardson, CSBA No. 210511
                                      (Admitted Pro Hac Vice)
 4                                    12670 High Bluff Drive
                                      San Diego, California 92130
 5                                    Phone: (858) 523-5400
                                      Emails: robert.howard@lw.com
 6
                                               kelly.richardson@lw.com
 7                                             andrea.hogan@lw.com
                                      Attorneys for Defendants Monsanto Company,
 8                                    Solutia Inc., and Pharmacia LLC
 9
                                      OFFICE OF THE CITY ATTORNEY
10

11                                    By: /s/ Laura B. Wishik
                                      Peter S. Holmes, WSBA #15787
12                                    Laura B. Wishik, WSBA #16682
                                      Office of the City Attorney
13
                                      701 Fifth Avenue, Suite 2010
14                                    Seattle, WA 98104-7097
                                      Phone: 206.684.8200
15
                                      Emails: Laura.Wishik@seattle.gov
16                                    Attorneys for Plaintiff City of Seattle
17

18

19

20

21

22

23

24

25

26

     AMENDED SCHEDULING ORDER - 4                           SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                     Attorneys at Law
                                                                1420 5th Avenue, Suite 3400
                                                                  Seattle, WA 98101-4010
                                                                 Telephone: 206.622.1711
           Case 2:16-cv-00107-RSL Document 157 Filed 08/03/20 Page 5 of 6



 1                               REVISED SCHEDULING ORDER
 2
                         Deadlines                          Current Dates1             Proposed
 3                                                                                   Amended Dates
 4   TRIAL DATE (the Parties do not agree on the           November 2, 2020           March 7, 2022
     likely length of trial)
 5
     Plaintiff’s estimate: 3 weeks
 6
     Defendants’ estimate: 8-12 weeks
 7
     Fact Discovery Completed By2                                                      May 14, 2021
 8
     Deadline for amending pleadings                         May 13, 2020              May 14, 2021
 9
     Reports from expert witnesses under FRCP                May 13, 2020              June 18, 2021
10   26(a)(2) due
11
     All motions related to discovery must be noted on
12   the motion calendar no later than the Friday
     before discovery closes pursuant to LCR 7(d) or
13   LCR 37(a)(2)
14   Expert Discovery Completed By                           July 15, 2020         September 3, 2021
15   Settlement conference held no later than                July 22, 2020           October 1, 2021
16
     All dispositive motions must be filed by and            August 4, 2020          October 7, 2021
17   noted on the motion calendar no later than the
     fourth Friday thereafter (see LCR 7(d)(3))
18
     All motions in limine must be filed by and noted       October 5, 2020         December 2, 2021
19   on the motion calendar no earlier than the second
     Friday thereafter. Replies will be accepted.
20

21   Agreed pretrial order due Pretrial conference to      October 21, 2020         January 28, 2022
     be scheduled by the Court
22

23
     1
24     Some of these deadlines occurred during the stay, and therefore, the Parties request that the
     new proposed dates be entered.
25   2
       The current case schedule includes a single date for discovery cutoff. The Parties request
     two separate dates: a fact discovery cutoff and an expert discovery cutoff, as this will assist
26   the Parties in sequencing and streamlining discovery.

     AMENDED SCHEDULING ORDER - 5                                        SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                  Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
                                                                               Seattle, WA 98101-4010
                                                                              Telephone: 206.622.1711
           Case 2:16-cv-00107-RSL Document 157 Filed 08/03/20 Page 6 of 6



 1
                         Deadlines                          Current Dates1            Proposed
 2                                                                                  Amended Dates

 3   Trial briefs, proposed voir dire questions,           October 28, 2020       February 11, 2022
     proposed jury instructions, and trial exhibits due
 4

 5
                                            I.      ORDER
 6
            It is so ordered.
 7
            Dated this 3rd day of August, 2020.
 8

 9

10                                                        A
                                                          Robert S. Lasnik
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     AMENDED SCHEDULING ORDER - 6                                       SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                 Attorneys at Law
                                                                            1420 5th Avenue, Suite 3400
                                                                              Seattle, WA 98101-4010
                                                                             Telephone: 206.622.1711
